Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 13 to Pg. 14 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788), hereafter referred to as “Adams” in view of Miller et al. (US 10,417,567), hereafter referred to as “Miller”, in further view of Dirac et al. (US 2015/0379428), hereafter referred to as “Dirac”, in further view of Malnati et al. (US 2016/0314546), hereafter referred to as “Malnati”.

Regarding claim 1, Adams discloses:
A method comprising: 
	receiving, by a device (e.g. user interface device; [0015]) and based on a user interaction with a chatbot (e.g. voice-assisted intelligent automated assistant service; [0011]), request data for a request (e.g. what is the current temperature? and speech input to verify that the front door of her home is locked; [0011]; [0015]) for a service (e.g. information service and security service; [0011]; [0015]) associated with a ]software tool (e.g. software module; [0061]) that is part of a service management system (e.g. platform as a service (PaaS); [0011], “Typically, a voice-assisted intelligent automated assistant service relies on speech recognition and natural language processing in order to successfully discern the user's intent and to identify appropriate workflows and tasks that are likely to fulfil the user's intent. For example, for a service to answer the question ‘what is the current temperature?’, the service may convert the user's speech to text, and perform natural language processing on the text to determine that the user's request is directed to a weather report. The service then determines any contextual information, such as the user's current geographic location, that must be collected, then a suitable query is constructed and transmitted to an appropriate information service. The response from the information service, likely received in a text format, may then be converted from text to speech and delivered to the user...voice-assisted intelligent automated assistants are commonly implemented for most users in a platform as a service (PaaS) or software as a service (SaaS) model...;” [0015], “...for instance, a mobile user who is away from home may instruct the intelligent automated assistant service via her smartphone, which operates as a user interface device 10 for the intelligent automated assistant service, to verify that the front door of her home is locked; the speech input is transmitted from the smartphone to the service 150, which recognizes and processes the speech input to define an instruction for the security service 110, and transmits an instruction to the security service 110...Configuration of these devices and systems to accomplish such tasks, for example through the use of application programming interfaces and appropriate authentication protocols, will be known to those skilled in the art...;” [0061], “Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations...”);
	identifying, by the device (e.g. user interface device; [0015]) and based on the request data (e.g. what is the current temperature? and speech input to verify that the front door of her , the service that is being requested (e.g. voice-assisted intelligent automated assistant service; [0011]) and a first set of entity data (e.g. temperature and front door; [0011]; [0015]) for a first set of entities (e.g. information service and security service; [0011]; [0015]) relating to the service (e.g. voice-assisted intelligent automated assistant service; [0011]; [0015], “...Configuration of these devices and systems to accomplish such tasks, for example through the use of application programming interfaces and appropriate authentication protocols, will be known to those skilled in the art...;” [0061], “Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations...”);
determining, by the device (e.g. user interface device; [0015]) and based on the identified service (e.g. information service and security service; [0011]; [0015]) and the first set of entity data (e.g. temperature and front door; [0011]; [0015]), that a second set of entity data (e.g. contextual information; [0011]) for a second set of entities (e.g. other services; [0043]) is needed in order to provide the service (e.g. voice-assisted intelligent automated assistant service; [0011], “...The service then determines any contextual information, such as the user's current geographic location, that must be collected, then a suitable query is constructed and transmitted to an appropriate information service...;” [0043], “...The intelligent automated assistant service 150 may obtain other data from other services via application programming interfaces...”).
Adams also doesn’t teach: obtaining, by the device, the second set of entity data for the second set of entities based on at least one of: another user interaction with the chatbot; a search query to reference a data structure that is associated with the service management system and that stores the second set of entity data; causing, by the device, a validation procedure to be performed to validate the first set of entity data or the second set of entity data; and causing, by the device, one or more components of the service management system to use validated entity data to execute a set of actions to perform the service. In an analogous art, Miller teaches:
obtaining, by the device, the second set of entity data for the second set of entities based on: 
another user interaction with the chatbot (Col. 2, ll. 41-50, “...a machine-directed conversation may turn the user's request into a task to be completed, and the system may ask the user a series of subsequent questions to support that task. The system may keep track of what information has been gathered and what is still missing to complete the task in a form, or conversation state object. For example, suppose the person wants to book a flight. They may start by saying ‘I need to fly to Seattle on Tuesday.’ The system may then ask a series of questions of the user to fill in the remaining information needed to complete the task”);
causing, by the device, a validation procedure to be performed to validate the first set of entity data or the second set of entity data (Col. 2, ll. 51-57, “Various embodiments contemplate that a validation step may be performed for each form component, or slot, to ensure that the user has supplied valid information and may re-prompt the user in the case of invalid data...”);
causing, by the device, one or more components of the service management system to use validated entity data to execute a set of actions to perform the service (Col. 2, ll. 51-57, “...When the user has filled in all of the slots in the form through conversation, the system often has enough information to complete the task by booking the flight the user requested”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service as taught by Adams with the inclusion of performing validation for each form component as taught by Miller because it ensures the information in the form reflects the current information.
Adams in view of Miller also doesn’t teach: a first application programming interface (API); a second API that is different from the first API. In an analogous art, Dirac teaches:
a first application programming interface (API) ([0078], “...the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests 111 for a variety of machine learning tasks or operations...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component as taught by Adams and Miller with the inclusion of the set of 
Adams in view of Miller and in further view of Dirac also doesn’t teach: a second API that is different from the first API. In an analogous art, Malnati teaches:
a second API that is different from the first API ([0042], “...The result validation and scoring device 211 collaborates with a validation database 213 to validate the execution data...In such an instance, the result validation and scoring device 211 may communicate with the validation database via the API 20...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component and the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations as taught by Adams, Miller, and Dirac with the inclusion of the result validation and scoring device communicating with the validation database via the API to validate the execution data because APIs provide a means by which two different programs are able to communicate and allow the capabilities or one computer program to be used by another. 

Regarding claim 8, Adams discloses:
A device (e.g. voice-assisted intelligent automated assistant service; [0015]), comprising: 
one or more memories ([0059]); and 
one or more processors (e.g. computer; [0059]), operatively coupled to one or more memories ([0059]), to:
determine to provide a user with a service associated with a software tool (e.g. software module; [0061]) is part of a service management system (e.g. platform as a service (PaaS); [0011], “Typically, a voice-assisted intelligent automated assistant service relies on speech recognition and natural language processing in order to successfully discern the user's intent and to identify appropriate based on
request data for a request (e.g. what is the current temperature? and speech input to verify that the front door of her home is locked; [0011]; [0015]) that the user has submitted for the service (e.g. information service and security service; [0011]; [0015]) based on a user interaction with a chatbot (e.g. voice-assisted intelligent automated assistant service; [0015]), or
recommendation data for a recommendation to provide the user with the service based on user activity data associated with one or more operations performed by the user via the software tool (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim);
identify entity data for a set of entities (e.g. temperature and front door; [0011]; [0015]) relating to the service (e.g. information service and security service; [0011]; [0015], “...Configuration of these devices and systems to accomplish such tasks, for example through the use of application programming interfaces and appropriate authentication protocols, will be known to those skilled in the art...”),
wherein the entity data is identified from at least one of:
the request data (e.g. temperature and front door; [0011]; [0015]),
another user interaction with the chatbot (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), or 
a data structure that is associated with the service management system and that stores the entity data (Fig. 1 shows database 150);
Adams also doesn’t teach: causing, by the device, a validation procedure to be performed to validate the entity data; and causing one or more components of the service management system to use validated entity data to execute a set of actions to perform the service. In an analogous art, Miller teaches:
causing, by the device, a validation procedure to be performed to validate the entity data (Col. 2, ll. 51-57, “Various embodiments contemplate that a validation step may be performed for each form component, or slot, to ensure that the user has supplied valid information and may re-prompt the user in the case of invalid data...”); and
causing one or more components of the service management system to use validated entity data to execute a set of actions to perform the service (Col. 2, ll. 51-57, “...When the user has filled in all of the slots in the form through conversation, the system often has enough information to complete the task by booking the flight the user requested”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service as taught by Adams with the inclusion of performing validation for each form component as taught by Miller because it ensures the information in the form reflects the current information.
Adams in view of Miller also doesn’t teach: a first application programming interface (API); a second API that is different from the first API. In an analogous art, Dirac teaches:
a first application programming interface (API) ([0078], “...the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests 111 for a variety of machine learning tasks or operations...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing 
Adams in view of Miller and in further view of Dirac also doesn’t teach: a second API that is different from the first API. In an analogous art, Malnati teaches:
a second API that is different from the first API ([0042], “...The result validation and scoring device 211 collaborates with a validation database 213 to validate the execution data...In such an instance, the result validation and scoring device 211 may communicate with the validation database via the API 20...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component and the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations as taught by Adams, Miller, and Dirac with the inclusion of the result validation and scoring device communicating with the validation database via the API to validate the execution data because APIs provide a means by which two different programs are able to communicate and allow the capabilities or one computer program to be used by another. 

Regarding claim 15, Adams discloses:
A non-transitory computer-readable medium ([0059]) storing instructions ([0059]), the instructions comprising:
one or more instructions that, when executed by one or more processors (e.g. computer; [0059]) of a device (e.g. user interface device; [0015]), cause the one or more processors to:
	receive, based on a user interaction with a chatbot (e.g. voice-assisted intelligent automated assistant service; [0015]), request data for a request (e.g. what is the current temperature? and speech input to verify that the front door of her home is locked; [0011]; [0015]) for a service (e.g.  associated with a software tool (e.g. software module; [0061]) that is part of a service management system (e.g. platform as a service (PaaS); [0011], “Typically, a voice-assisted intelligent automated assistant service relies on speech recognition and natural language processing in order to successfully discern the user's intent and to identify appropriate workflows and tasks that are likely to fulfil the user's intent. For example, for a service to answer the question ‘what is the current temperature?’, the service may convert the user's speech to text, and perform natural language processing on the text to determine that the user's request is directed to a weather report. The service then determines any contextual information, such as the user's current geographic location, that must be collected, then a suitable query is constructed and transmitted to an appropriate information service. The response from the information service, likely received in a text format, may then be converted from text to speech and delivered to the user...voice-assisted intelligent automated assistants are commonly implemented for most users in a platform as a service (PaaS) or software as a service (SaaS) model...;” [0015], “...Configuration of these devices and systems to accomplish such tasks, for example through the use of application programming interfaces and appropriate authentication protocols, will be known to those skilled in the art...;” [0061], “Computer components, software modules, engines, functions, and data structures may be connected directly or indirectly to each other in order to allow the flow of data needed for their operations...”);
	identify, based on the request data, the service that is being requested (e.g. voice-assisted intelligent automated assistant service; [0011]);
	identify, based on the request data, a first set of entity (e.g. temperature and front door; [0011]; [0015]) for a first set of entities (e.g. information service and security service; [0011]; [0015]) relating to the service (e.g. voice-assisted intelligent automated assistant service; [0011]);
obtain a second set of entity data (e.g. contextual information; [0011]) for a second set of entities (e.g. other services; [0043]) by using an application programming interface (API) to reference a data structure that is associated with the service management system and that stores the second set of entity data (Fig. 1 shows database 150; [0011], “...The service then determines any contextual information, such as the user's current geographic location, that must be collected, then a suitable query is constructed and transmitted to an appropriate information service...;” [0043], “...The 
Adams also doesn’t teach: cause one or more components of the service management system to use the first set of entity data and the second set of entity data to execute a set of actions to perform the service. In an analogous art, Miller teaches:
cause one or more components of the service management system to use the first set of entity data and the second set of entity data to execute a set of actions to perform the service (Col. 2, ll. 51-57, “...When the user has filled in all of the slots in the form through conversation, the system often has enough information to complete the task by booking the flight the user requested”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service as taught by Adams with the inclusion of performing validation for each form component through conversation as taught by Miller because it ensures the information in the form reflects the current information.
Adams in view of Miller also doesn’t teach: a first application programming interface (API); a second API that is different from the first API. In an analogous art, Dirac teaches:
a first application programming interface (API) ([0078], “...the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests 111 for a variety of machine learning tasks or operations...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component as taught by Adams and Miller with the inclusion of the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations as taught by Dirac because APIs provide a means by which two different programs are able to communicate and allow the capabilities or one computer program to be used by another. 
Adams in view of Miller and in further view of Dirac also doesn’t teach: a second API that is different from the first API. In an analogous art, Malnati teaches:
a second API that is different from the first API ([0042], “...The result validation and scoring device 211 collaborates with a validation database 213 to validate the execution data...In such an instance, the result validation and scoring device 211 may communicate with the validation database via the API 20...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component and the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations as taught by Adams, Miller, and Dirac with the inclusion of the result validation and scoring device communicating with the validation database via the API to validate the execution data because APIs provide a means by which two different programs are able to communicate and allow the capabilities or one computer program to be used by another. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788) in view of Miller et al. (US 10,417,567), Dirac et al. (US 2015/0379428), and Malnati et al. (US 2016/0314546), as applied to claim(s) 1, 8, and 15, in further view of Tang et al. (US 2020/0349214), hereafter referred to as “Tang”.

Regarding claim 2, Adams-Miller-Dirac-Malnati discloses the method of claim 1. Adams in view of Miller in view of Dirac and in further view of Malnati also doesn’t teach: wherein identifying the identified service and the first set of entity data comprises: processing terms included in the request using a data model that has been trained using machine learning to generate a set of service scores that indicate likelihoods of particular terms identifying particular services that are part of a set of available services, selecting the service identifier, from a list of service identifiers for the set of available services, based on the set of service scores, and processing the terms included in the request using one or more natural language processing techniques to identify the first set of entity data for the first set of entities relating to the service. In an analogous art, Tang teaches:
wherein identifying the identified service and the first set of entity data comprises:
processing terms included in the request using a data model that has been trained using machine learning to generate a set of service scores that indicate likelihoods of particular terms identifying particular services that are part of a set of available services ([0072], “...the machine learning model may be a neural network or a statistical model that when given a search query, classifies the collection of items according to relevance. With a set of words comprising the search query as input to the search mechanism, the machine learning model (e.g., via a heuristic function) may produce, for each item, a relevance value; and if that relevance value exceeds a threshold, the corresponding item is identified as relevant to that customer's search query;” [0077], “...if the frequency or ratio regarding selections of a generic pickup truck exceeds a threshold and/or is statistically significant, the phrase ‘rough and tough’ reliably relates to pickup trucks in general. The chatbot may respond with a list of specific pickup truck makes/models, and the customer most likely will find those search results relevant to their search query. In some embodiments, the system 100 refines the machine learning model in response to a user selection of a specific pickup truck from the list of specific pickup trucks, for example, by increasing a relevance score between a set of words comprising "rough and tough" and the specific pickup truck”);
selecting the service identifier, from a list of service identifiers for the set of available services, based on the set of service scores ([0079], “...The logic flow 600 may use the machine learning model to select the set of descriptive words having a highest likelihood of causing a positive change in a search engine result position for a web document corresponding to the automobile...”);
processing the terms included in the request using one or more natural language processing techniques to identify the first set of entity data for the first set of entities relating to the service ([0079], “...Based upon the word or word combination submitted in a natural language search, the public search engines use the index to identify matching web documents as a response to that search. By updating attribute data of the web document with the set of descriptive words, the logic flow 600 may increase a probability of that web document matching the search query submitted in the natural language search”)
.

Claim(s) 3, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788) in view of Miller et al. (US 10,417,567), Dirac et al. (US 2015/0379428), and Malnati et al. (US 2016/0314546), as applied to claim(s) 1, 8, and 15, in further view of Hopkins (US 2012/0180022), hereafter referred to as “Hopkins”.

Regarding claim 3, Adams-Miller-Dirac-Malnati discloses the method of claim 1. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein causing the validation procedure to be performed comprises: selecting, based on the identified service, an application programming interface (API) that is to be used to validate a subset of the first set of entity data for an entity included in the first set of entities; and providing, via the selected API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the subset of the first set of entity data has been validated. In an analogous art, Hopkins teaches:
wherein causing the validation procedure to be performed comprises: 
selecting, based on the identified service, an application programming interface (API) that is to be used to validate a subset of the first set of entity data for an entity included in the first set of entities ([0020], “The API Explorer provides the capability to select an API to work with, then select a resource and then API will actually show the developer a properly formatted request, followed by the 
providing, via the selected API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the subset of the first set of entity data has been validated ([0074], “...API Explorer 600 is also programmed to indicate to the developer when at least one of the plurality of selections of parameters are outside a predetermined range”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of the API Explorer to select an API to work with, then select a resource and then the API will actually show the developer a properly formatted request, followed by the response the API Explorer will return from the service as taught by Hopkins because the interface may be enhanced by the functionality of the API explorer to assist the developer in creating an API request message for a specific API service that is offered.

Regarding claim 5, Adams-Miller-Dirac-Malnati discloses the method of claim 1. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: standardizing a format of at least one of the first set of entity data or the second set of entity data by referencing a data structure. In an analogous art, Hopkins teaches:
standardizing a format of at least one of the first set of entity data or the second set of entity data by referencing a data structure (e.g. Format 606; Fig. 6; [0073], “...API Explorer 600 is programmed to receive from a developer a plurality of selections of parameters defining an API service request...a format selection 606...” As a note, Fig. 6 shows a menu that references stored formats.)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing 

Regarding claim 14, Adams-Miller-Dirac-Malnati discloses the method of claim 8. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein the one or more processors are further to: select, based on a service identifier for the service, an application programming interface (API) that is to be used to cause the one or more components of the service management system to execute the set of actions to perform the service; and wherein the one or more processors, when causing the one or more components of the service management system to perform the set of actions to provide the service, are to: provide the validated entity data to the one or more components of the service management system via the API to cause the one or more components to execute the set of actions to perform the service. In an analogous art, Hopkins teaches:
wherein the one or more processors are further to:
select, based on a service identifier for the service, an application programming interface (API) that is to be used to cause the one or more components of the service management system to execute the set of actions to perform the service ([0020], “The API Explorer provides the capability to select an API to work with, then select a resource and then API will actually show the developer a properly formatted request, followed by the response the API Explorer will return from the service. The API Explorer also assists the developer with which fields are required or optional, and what values are accepted for those fields”);
and wherein the one or more processors, when causing the one or more components of the service management system to perform the set of actions to provide the service, are to:
provide the validated entity data to the one or more components of the service management system via the API to cause the one or more components to execute the set of actions to perform the service ([0074], “...API Explorer 600 is also programmed to indicate to the developer when at least one of the plurality of selections of parameters are outside a predetermined range”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of the API Explorer to select an API to work with, then select a resource and then the API will actually show the developer a properly formatted request, followed by the response the API Explorer will return from the service as taught by Hopkins because the interface may be enhanced by the functionality of the API explorer to assist the developer in creating an API request message for a specific API service that is offered.

Regarding claim 16, Adams-Miller-Dirac-Malnati discloses the non-transitory computer-readable medium of claim 15, however Adams teaches: wherein the first set of entity data (e.g. temperature and front door; [0011]; [0015]) and the second set of entity data (e.g. contextual information; [0011]) are collectively as a third set of entity data (e.g. other data; [0043], “...The intelligent automated assistant service 150 may obtain other data from other services via application programming interfaces...”).
 Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: select, based on the identified service identifier, a second API that is to be used to validate a subset of the third set of entity data; and provide, via the second API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the subset of the third set of entity data has been validated. In an analogous art, Hopkins teaches:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
select, based on the identified service identifier, a second API that is to be used to validate a subset of the third set of entity data ([0020], “The API Explorer provides the capability to select an API to work with, then select a resource and then API will actually show the developer a properly formatted request, followed by the response the API Explorer will return from the service. The API Explorer also assists the developer with which fields are required or optional, and what values are accepted for those fields”);
provide, via the second API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the subset of the third set of entity data has been validated ([0074], “...API Explorer 600 is also programmed to indicate to the developer when at least one of the plurality of selections of parameters are outside a predetermined range”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of the API Explorer to select an API to work with, then select a resource and then the API will actually show the developer a properly formatted request, followed by the response the API Explorer will return from the service as taught by Hopkins because the interface may be enhanced by the functionality of the API explorer to assist the developer in creating an API request message for a specific API service that is offered.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788) in view of Miller et al. (US 10,417,567), Dirac et al. (US 2015/0379428), and Malnati et al. (US 2016/0314546), as applied to claim(s) 1, 8, and 15, in further view of Price et al. (US 2020/0287856), hereafter referred to as “Price”.

Regarding claim 4, Adams-Miller-Dirac-Malnati discloses the method of claim 1. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein obtaining the second set of entity data comprises: causing the chatbot to display a follow-up question via a chatbot interface, and receiving, from a user device associated with the user, response data that includes a subset of the second set of entity data for at least one of the second set of entities. In an analogous art, Price teaches:
wherein obtaining the second set of entity data comprises: 
causing the chatbot to display a follow-up question via a chatbot interface ([0039], “...The chatbot can ask a follow-up question from the users (or a user can send a follow-up message to the chatbot). The follow-up question can ask the user for a filter condition. The filter condition can be a search condition that can broaden or narrow the scope of the search”), and 
receiving, from a user device associated with the user, response data that includes a subset of the second set of entity data for at least one of the second set of entities ([0046], “...The user can specify a filter condition. If the filter condition can be implemented on the search results, the chatbot implements the filter condition and informs the user about the updated search result”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of the chatbot asking a follow-up question from the users as taught by Price because the follow-up question can ask the user for missing information to complete the task.

Claim(s) 6, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788) in view of Miller et al. (US 10,417,567), Dirac et al. (US 2015/0379428), and Malnati et al. (US 2016/0314546), as applied to claim(s) 1, 8, and 15, in further view of Dirac et al. (US 2015/0379428), hereafter referred to as “Dirac”, in further view of Tiwari et al. (US 2020/0327449), hereafter referred to as “Tiwari”.

Regarding claim 6, Adams-Miller-Dirac-Malnati discloses the method of claim 1, however Dirac teaches:
receiving user action data that describes one or more operations performed by the user while accessing the software tool (e.g. command-line tool; [0078], “...the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests 111 for a variety of machine learning tasks or operations...”),
providing the user action data as input to an application programming interface (API) to cause a data model that has been trained using machine learning to process the user action data ([0102], “...a number of MLS programmatic interfaces (such as application programming interfaces (APIs)) may be defined by the service, which guide non-expert users to start using machine learning best practices relatively quickly, without the users having to expend a lot of time and effort on tuning models, or on learning advanced statistics or artificial intelligence techniques. The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems. At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component through conversation as taught by Adams and Miller with the inclusion of implementing a set of programmatic interfaces (e.g., APIs, command-line tools, web pages, or 
Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: generate a set of recommended service scores for a set of available services; generating recommendation data for a recommendation to provide the user with another service based on the set of recommended service scores; and causing the recommendation to be provided to an interface accessible to the user. In an analogous art, Tiwari teaches:
generate a set of recommended service scores for a set of available services (Abstract, “...The device determines, by using a third model to process a third weighted feature set, service scores that represent predicted levels of interest of a user, of the particular users, in a set of services...”);
generating recommendation data for a recommendation to provide the user with another service based on the set of recommended service scores (Abstract, “...The device selects services based on the service scores. The device causes a services package that includes the services to be provided to a user device...”);
causing the recommendation to be provided to an interface accessible to the user ([0201], “...a user interface may be pre-configured to a standard configuration, a specific configuration based on a type of device on which the user interface is displayed, and/or a set of configurations based on capabilities and/or specifications associated with a device on which the user interface is displayed”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of determining, by using a third model to process a third weighted feature set, service scores that represent predicted levels of interest of a user, of the particular users in a set of services as taught by Tiwari because selected services may be accessible to the user.

Regarding claim 11, Adams-Miller-Dirac-Malnati discloses the method of claim 8, however Dirac teaches:
wherein the one or more processors, when determining to provide the user with the service, are to: 
receive user activity data that describes one or more operations performed by the user while accessing the software tool (e.g. command-line tool; [0078], “...the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests 111 for a variety of machine learning tasks or operations...”), 
provide the user activity data as input to a data model that has been trained using machine learning to cause the data model to output a set of recommended service scores that indicate likelihoods of particular services being appropriate services to recommend to the user ([0102], “...a number of MLS programmatic interfaces (such as application programming interfaces (APIs)) may be defined by the service, which guide non-expert users to start using machine learning best practices relatively quickly, without the users having to expend a lot of time and effort on tuning models, or on learning advanced statistics or artificial intelligence techniques. The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems. At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component through conversation as taught by Adams and Miller with the inclusion of implementing a set of programmatic interfaces (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients (e.g., hardware or software entities owned by or assigned to 
Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: generate the recommendation data based on the set of recommendation service scores, and determine to provide the user with the service based on the recommendation data. In an analogous art, Tiwari teaches:
generate the recommendation data based on the set of recommendation service scores (Abstract, “...The device determines, by using a third model to process a third weighted feature set, service scores that represent predicted levels of interest of a user, of the particular users, in a set of services...”), and
determine to provide the user with the service based on the recommendation data (Abstract, “...The device selects services based on the service scores. The device causes a services package that includes the services to be provided to a user device...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of determining, by using a third model to process a third weighted feature set, service scores that represent predicted levels of interest of a user, of the particular users in a set of services as taught by Tiwari because selected services may be accessible to the user.

Regarding claim 17, Adams-Miller-Dirac-Malnati discloses the non-transitory computer-readable medium of claim 15, however Adams teaches:
wherein the one or more instructions, that cause the one or more processors to identify the first set of entity data, cause the one or more processors to:
 provide, via the other API, the request data to an natural language processing engine to cause the natural language processing engine to process the request data to identify the first set of entity data (e.g. temperature and front door; [0011]; [0015]) for the first set of entities (e.g. information service and security service; [0011], “Typically, a voice-assisted intelligent automated assistant service relies on speech recognition and natural language processing in order to successfully discern the user's intent and to identify appropriate workflows and tasks that are likely to fulfil the user's intent. For example, for a service to answer the question ‘what is the current temperature?’, the service may convert the user's speech to text, and perform natural language processing on the text to determine that the user's request is directed to a weather report...;” [0015], “...Configuration of these devices and systems to accomplish such tasks, for example through the use of application programming interfaces and appropriate authentication protocols, will be known to those skilled in the art...”); and 
receive the first set of entity data via the other API ([0011], “...The response from the information service, likely received in a text format, may then be converted from text to speech and delivered to the user...”).
Adams in view of Miller also doesn’t teach: wherein the one or more instructions, that cause the one or more processors to identify the service, cause the one or more processors to: provide, via another API, the request data to a machine learning engine to cause the machine learning engine to execute a machine learning module to process the request data and to select the service identifier for the service, from a set of service identifiers for a set of available services; receive the service identifier for the service via the other API; and wherein the one or more instructions, that cause the one or more processors to identify the first set of entity data, cause the one or more processors to: provide, via the other API, the request data to an natural language processing engine to cause the natural language processing engine to process the request data to identify the first set of entity data for the first set of entities; and receive the first set of entity data via the other API. However, Dirac teaches:
wherein the one or more instructions, that cause the one or more processors to identify the service, cause the one or more processors to:
provide, via another API, the request data to a machine learning engine to cause the machine learning engine to execute a machine learning module to process the request data ([0102], “...a number of MLS programmatic interfaces (such as application programming interfaces (APIs)) may be defined by the service, which guide non-expert users to start using machine learning best practices relatively quickly, without the users having to expend a lot of time and effort on tuning models, or on learning advanced statistics or artificial intelligence techniques. The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems. At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component through conversation as taught by Adams and Miller with the inclusion of implementing a set of programmatic interfaces (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests for a variety of machine learning tasks or operations as taught by Dirac because interfaces are implemented in hardware and software implementations.
Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: provide, via another API, the request data to a machine learning engine to cause the machine learning engine to execute a machine learning module to select the service identifier for the service, from a set of service identifiers for a set of available services; receive the service identifier for the service via the other API; and wherein the one or more instructions, that cause the one or more processors to identify the first set of entity data, cause the one or more processors to: provide, via the other API, the request data to an natural language processing engine to cause the natural language processing engine to process the request data to identify the first set of entity data for the first set of entities; and receive the first set of entity data via the other API. In an analogous art, Tiwari teaches:
provide, via another API, the request data to a machine learning engine to cause the machine learning engine to execute a machine learning module to select the service identifier for the service, from a set of service identifiers for a set of available services (Abstract, “...The device determines, by using a third model to process a third weighted feature set, service scores that represent predicted levels of interest of a user, of the particular users, in a set of services. The device selects services based on the service scores. The device causes a services package that includes the services to be provided to a user device or an account associated with the user”);
receive the service identifier for the service via the other API ([0112], “...the user retention platform may provide the one or more services packages using a communication interface, such as an application programming interface (API)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of determining, by using a third model to process a third weighted feature set, service scores that represent predicted levels of interest of a user, of the particular users in a set of services as taught by Tiwari because selected services may be accessible to the user.

Regarding claim 19, Adams-Miller-Dirac-Malnati discloses the non-transitory computer-readable medium of claim 15, however Dirac teaches:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive user action data that describes one or more operations performed by the user while accessing the software tool (e.g. command-line tool; [0078], “...the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can 
provide the user action data as input to an application programming interface (API) to cause a data model that has been trained using machine learning to process the user action data ([0102], “...a number of MLS programmatic interfaces (such as application programming interfaces (APIs)) may be defined by the service, which guide non-expert users to start using machine learning best practices relatively quickly, without the users having to expend a lot of time and effort on tuning models, or on learning advanced statistics or artificial intelligence techniques. The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems. At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component through conversation as taught by Adams and Miller with the inclusion of implementing a set of programmatic interfaces (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests for a variety of machine learning tasks or operations as taught by Dirac because interfaces are implemented in hardware and software implementations.
Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: generate a set of recommended service scores for a set of available services; generate recommendation data for a recommendation to provide the user with another service based on the set of recommended service scores; and cause the recommendation to be provided to an interface accessible to the user. In an analogous art, Tiwari teaches:
generate a set of recommended service scores for a set of available services (Abstract, “...The device determines, by using a third model to process a third weighted feature set, service scores that represent predicted levels of interest of a user, of the particular users, in a set of services...”);
generating recommendation data for a recommendation to provide the user with another service based on the set of recommended service scores (Abstract, “...The device selects services based on the service scores. The device causes a services package that includes the services to be provided to a user device...”);
causing the recommendation to be provided to an interface accessible to the user ([0201], “...a user interface may be pre-configured to a standard configuration, a specific configuration based on a type of device on which the user interface is displayed, and/or a set of configurations based on capabilities and/or specifications associated with a device on which the user interface is displayed”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of determining, by using a third model to process a third weighted feature set, service scores that represent predicted levels of interest of a user, of the particular users in a set of services as taught by Tiwari because selected services may be accessible to the user.

Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788) in view of Miller et al. (US 10,417,567), Dirac et al. (US 2015/0379428), and Malnati et al. (US 2016/0314546), as applied to claim(s) 1, 8, and 15, in further view of Xu et al. (US 2018/0018579), hereafter referred to as “Xu”.

Regarding claim 7, Adams-Miller-Dirac-Malnati discloses the method of claim 1. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: receiving feedback data from a particular user that has been identified at least one false positive in the first set of entity data; and retraining a data model that is used to identify the first set of entities based on the feedback data. In an analogous art, Xu teaches:
receiving feedback data from a particular user that has been identified at least one false positive in the first set of entity data ([0053], “Four combinations of test outputs and expected outputs of the trained machine learning model for a predetermined inclusion dependency pair in the validation data set can be obtained as follows...If the expected output for the predetermined inclusion dependency pair is a NO and the test output for the predetermined inclusion dependency pair is a YES, the output of the trained machine learning model is a false positive...”);
retraining a data model that is used to identify the first set of entities based on the feedback data ([0055], “The machine learning relationship determination system (MLRDS) further determines 108 an optimum algorithm decision threshold for each of the machine learning classification algorithms using the generated validated machine learning models...The optimum algorithm decision threshold is a value of the decision threshold where the number of false positive outputs of the validated machine learning models is substantially less and the number of true positive outputs of the validated machine learning models is substantially high...;” [0066], ‘...The MLRDS retrains the generated trained machine learning model on the training data sets 201 until the generated trained machine learning model meets the predetermined criterion, that is, the acceptable accuracy, for the generation of the validated machine learning model 206 for each of the machine learning classification algorithms 202...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of the optimum algorithm decision threshold as taught by Xu because the MLRDS retrains the generated trained machine learning model on the training data sets until the generated trained machine learning model meets the predetermined criterion, that is, the acceptable accuracy, for the generation of the validated machine learning model for each of the machine learning classification algorithms.

Regarding claim 20, Adams-Miller-Dirac-Malnati discloses the non-transitory computer-readable medium of claim 15. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive feedback data from a particular user that has identified at least one false positive in the first set of entity data; and retrain a data model that is used to identify the first set of entities based on the feedback data. In an analogous art, Xu teaches:
receiving feedback data from a particular user that has been identified at least one false positive in the first set of entity data ([0053], “Four combinations of test outputs and expected outputs of the trained machine learning model for a predetermined inclusion dependency pair in the validation data set can be obtained as follows...If the expected output for the predetermined inclusion dependency pair is a NO and the test output for the predetermined inclusion dependency pair is a YES, the output of the trained machine learning model is a false positive...”);
retraining a data model that is used to identify the first set of entities based on the feedback data ([0055], “The machine learning relationship determination system (MLRDS) further determines 108 an optimum algorithm decision threshold for each of the machine learning classification algorithms using the generated validated machine learning models...The optimum algorithm decision threshold is a value of the decision threshold where the number of false positive outputs of the validated machine learning models is substantially less and the number of true positive outputs of the validated machine learning models is substantially high...;” [0066], ‘...The MLRDS retrains the generated trained machine learning model on the training data sets 201 until the generated trained machine learning model meets the predetermined criterion, that is, the acceptable accuracy, for the generation of the validated machine learning model 206 for each of the machine learning classification algorithms 202...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of the optimum algorithm decision .

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788) in view of Miller et al. (US 10,417,567), Dirac et al. (US 2015/0379428), and Malnati et al. (US 2016/0314546), as applied to claim(s) 1, 8, and 15, in further view of Shi (US 2011/0179007) in further view of Price et al. (US 2020/0287856).

Regarding claim 9, Adams-Miller-Dirac-Malnati discloses the method of claim 8. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein the one or more processors, when determining to provide the user with the service, are to: determine to provide the user with the service based on receiving the request data, wherein the request data includes a service identifier for the service that is being requested; and wherein the one or more processors, when identifying the entity data, are to: identify a first set of entity data for a first subset of entities, of the set of entities relating to the service, by processing the request data, and identify a second set of entity data for a second subset of entities, of the set of entities relating to the service, by instructing the chatbot to display an entity request message to the user via a chatbot interface to permit an entity response message that includes the second set of entity data to be provided to the device. In an analogous art, Shi teaches:
wherein the one or more processors, when determining to provide the user with the service, are to:
determine to provide the user with the service based on receiving the request data, wherein the request data includes a service identifier for the service that is being requested ([0035], “Each semantically-defined web service 120 can have a unique identifier for internal organization and management of the knowledgebase 160 and the registry database 190...;” [0039], “The search engine 180 can locate web services 120 and knowledgebase models 162 requested by users 130 and 
wherein the one or more processors, when identifying the entity data, are to: 
identify a first set of entity data (e.g. transformed user’s search criteria; [0040]) for a first subset of entities (e.g. web services; [0040]), of the set of entities relating to the service (e.g. search engine; [0040]), by processing the request data ([0039], “The search engine 180 can locate web services 120 and knowledgebase models 162 requested by users 130 and 140 of the web service registry 110. The search engine 180 can use the conceptual definitions in the semantic specifications 164 to provide keyword or semantic searches of web services 120 published in the web service registry 110...;” [0040], “The query translation engine can transform a user's search criteria, which can composed, for example, by a user interface or an API, into a formal semantic query format...The search engine 180 and query processes of the search engine 180 can be enhanced through various means, such as natural language processing...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of the search engine to provide keyword or semantic searches of web services published in the web service registry as taught by Shi because the interface, may identify the user’s intent to complete a task through natural language processing and translate the task to the identified service.
Adams in view of Miller, Dirac, and Malnati and in further view of Shi also doesn’t teach: identify a second set of entity data for a second subset of entities, of the set of entities relating to the service, by instructing the chatbot to display an entity request message to the user via a chatbot interface to permit an entity response message that includes the second set of entity data to be provided to the device. In an analogous art, Price teaches:
identify a second set of entity data for a second subset of entities, of the set of entities relating to the service, by instructing the chatbot to display an entity request message to the user via a chatbot interface to permit an entity response message that includes the second set of entity data to be provided to the device ([0039], “...The chatbot can ask a follow-up question from the users (or a user can send a follow-up message to the chatbot). The follow-up question can ask the user for a filter condition. The filter condition can be a search condition that can broaden or narrow the scope of the search;” [0046], “...The user can specify a filter condition. If the filter condition can be implemented on the search results, the chatbot implements the filter condition and informs the user about the updated search result”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data and the search engine to provide keyword or semantic searches of web services published in the web service registry as taught by Adams, Miller, Dirac, Malnati, and Shi with the inclusion of the chatbot asking a follow-up question from the users as taught by Price because the follow-up question can ask the user for missing information to complete the task.

Regarding claim 10, Adams-Miller-Dirac-Malnati discloses the method of claim 8. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein the one or more processors, when determining to provide the user with the service, are to: determine to provide the user with the service based on receiving the request data, wherein the request data includes a service identifier for the service that is being requested; and wherein the one or more processors, when identifying the entity data, are to: identify a first set of entity data for a first subset of entities, of the set of entities relating to the service, by processing the request data, and identify a second set of entity data for a second subset of entities, of the set of entities relating to the service, by performing the search query to reference the data structure associated with the service management system to cause a search response that includes the second set of entity data to be provided to the device. In an analogous art, Shi teaches:
wherein the one or more processors, when determining to provide the user with the service, are to: 
determine to provide the user with the service based on receiving the request data, wherein the request data includes a service identifier for the service that is being requested ([0035], “Each semantically-defined web service 120 can have a unique identifier for internal organization and management of the knowledgebase 160 and the registry database 190...;” [0039], “The search engine 180 can locate web services 120 and knowledgebase models 162 requested by users 130 and 140 of the web service registry 110. The search engine 180 can use the conceptual definitions in the semantic specifications 164 to provide keyword or semantic searches of web services 120 published in the web service registry 110...”), and 
wherein the one or more processors, when identifying the entity data, are to: 
identify a first set of entity data (e.g. transformed user’s search criteria; [0040]) for a first subset of entities (e.g. web service; [0040]), of the set of entities relating to the service (e.g. search engine; [0040]), by processing the request data ([0039], “The search engine 180 can locate web services 120 and knowledgebase models 162 requested by users 130 and 140 of the web service registry 110. The search engine 180 can use the conceptual definitions in the semantic specifications 164 to provide keyword or semantic searches of web services 120 published in the web service registry 110...;” [0040], “The query translation engine can transform a user's search criteria, which can composed, for example, by a user interface or an API, into a formal semantic query format...The search engine 180 and query processes of the search engine 180 can be enhanced through various means, such as natural language processing...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data 
Adams in view of Miller, Dirac, Malnati, and in further view of Shi also doesn’t teach: wherein the one or more processors, when identifying the entity data, are to: identify a second set of entity data for a second subset of entities, of the set of entities relating to the service, by performing the search query to reference the data structure associated with the service management system to cause a search response that includes the second set of entity data to be provided to the device. In an analogous art, Price teaches:
wherein the one or more processors, when identifying the entity data, are to: 
identify a second set of entity data for a second subset of entities, of the set of entities relating to the service, by performing the search query to reference the data structure associated with the service management system to cause a search response that includes the second set of entity data to be provided to the device ([0039], “...The chatbot can ask a follow-up question from the users (or a user can send a follow-up message to the chatbot). The follow-up question can ask the user for a filter condition. The filter condition can be a search condition that can broaden or narrow the scope of the search;” [0046], “...The user can specify a filter condition. If the filter condition can be implemented on the search results, the chatbot implements the filter condition and informs the user about the updated search result”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data and the search engine to provide keyword or semantic searches of web services published in the web service registry as taught by Adams, Miller, Dirac, Malnati, and Shi with the inclusion of the chatbot asking .

Claim(s) 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788) in view of Miller et al. (US 10,417,567), Dirac et al. (US 2015/0379428), and Malnati et al. (US 2016/0314546), as applied to claim(s) 1, 8, and 15, in further view of Tiwari et al. (US 2020/0327449).

Regarding claim 12, Adams-Miller-Dirac-Malnati discloses the method of claim 8. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein the set of entities include at least one of an identifier of the user, an identifier of the software tool, an identifier of the service management system, an identifier of a role that the user has within an organization, an identifier of an operation that is capable of being performed as part of the role, or an identifier of a priority level of the service requested by the user. In an analogous art, Tiwari teaches: 
wherein the set of entities include an identifier of the user (e.g. user account data; [0021], “...the user retention platform may receive and/or determine data that may be used to train the first, second, and third sets of data models...the user retention platform may receive user data. The user data may be for a group of users who have (and/or have had) accounts with the service provider. The user data may include user account data...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of receiving user account data as taught by Tiwari because the device causes a services package that includes the services to be provided to an account associated with the user.

Regarding claim 18, Adams-Miller-Dirac-Malnati discloses the non-transitory computer-readable medium of claim 15, however Adams teaches:
wherein the set of actions to perform the service include: 
receiving service data from a service management system using one or more application programming interface (APIs) ([0043], “...The intelligent automated assistant service 150 may obtain other data from other services via application programming interfaces...”), 
generating response data based on the received service data ([0011], “...The response from the information service, likely received in a text format, may then be converted from text to speech and delivered to the user...”).
Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: causing the response data to be made available to another device or account associated with a user. In an analogous art, Tiwari teaches:
causing the response data to be made available to another device or account associated with a user (Abstract, “...The device causes a services package that includes the services to be provided to a user device or an account associated with the user”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of receiving user account data as taught by Tiwari because the device causes a services package that includes the services to be provided to an account associated with the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2020/0244788) in view of Miller et al. (US 10,417,567), Dirac et al. (US 2015/0379428), and Malnati et al. (US 2016/0314546), as applied to claim(s) 1, 8, and 15, in further view of Shi (US 2011/0179007) in further view of Hopkins (US 2012/0180022).

Regarding claim 13, Adams-Miller-Dirac-Malnati discloses the method of claim 8. Adams in view of Miller, Dirac, and in further view of Malnati also doesn’t teach: wherein the one or more processors, when causing the validation procedure to be performed, are to: identify, based on a service identifier for the service, a subset of entities, of the set of entities, that are to be validated, select, based on the service identifier for the service, an application programming interface (API) that is to be used to validate particular entity data for one or more entities of the set of the entities, and provide, via the API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the particular entity data has been validated. In an analogous art, Shi teaches:
wherein the one or more processors, when causing the validation procedure to be performed, are to:
identify, based on a service identifier (e.g. keyword; [0039]) for the service (e.g. search engine; [0039]), a subset of entities (e.g. web services; [0039]), of the set of entities, that are to be validated (e.g. keyword search; [0039], “The search engine 180 can locate web services 120 and knowledgebase models 162 requested by users 130 and 140 of the web service registry 110. The search engine 180 can use the conceptual definitions in the semantic specifications 164 to provide keyword or semantic searches of web services 120 published in the web service registry 110...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data as taught by Adams, Miller, Dirac, and Malnati with the inclusion of the search engine to provide keyword or semantic searches of web services published in the web service registry as taught by Shi because the interface, may identify the user’s intent to complete a task through natural language processing and translate the task to the identified service.
 select, based on the service identifier for the service, an application programming interface (API) that is to be used to validate particular entity data for one or more entities of the set of the entities, and provide, via the API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the particular entity data has been validated. In an analogous art, Hopkins teaches:
select, based on the service identifier for the service, an application programming interface (API) that is to be used to validate particular entity data for one or more entities of the set of the entities ([0020], “The API Explorer provides the capability to select an API to work with, then select a resource and then API will actually show the developer a properly formatted request, followed by the response the API Explorer will return from the service. The API Explorer also assists the developer with which fields are required or optional, and what values are accepted for those fields”), and
provide, via the API, a validation request to another device to cause the other device to provide the device with a validation response that indicates whether the particular entity data has been validated ([0074], “...API Explorer 600 is also programmed to indicate to the developer when at least one of the plurality of selections of parameters are outside a predetermined range”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the voice-assisted intelligent automated assistant service and performing validation for each form component, the set of programmatic interfaces (e.g., APIs) that can be used by clients to submit requests for a variety of machine learning tasks or operations and the result validation and scoring device communicating with the validation database via the API to validate the execution data and the search engine to provide keyword or semantic searches of web services published in the web service registry as taught by Adams, Miller, Dirac, Malnati, and Shi with the inclusion of the API Explorer to select an API to work with, then select a resource and then the API will actually show the developer a properly formatted request, followed by the response the API Explorer will return from the service as taught by Hopkins because the interface may be enhanced by the functionality of the API explorer to assist the developer in creating an API request message for a specific API service that is offered.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           


/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444